Citation Nr: 0619787	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-24 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the lumbar spine, from the initial 
grant of service connection.  

2.  Entitlement to a compensable evaluation for hypertension, 
from the initial grant of service connection.  

3.  Entitlement to a compensable evaluation for sinusitis, 
from the initial grant of service connection.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1979 to February 
1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
granted service connection for the low back disability; rated 
40 percent disabling, and sinusitis; rated noncompensably 
disabling, and denied service connection for hypertension.  
By rating action in April 2004, the RO granted service 
connection hypertension and assigned a noncompensable 
evaluation.  


FINDINGS OF FACT

1.  Since service connection was established, the veteran's 
low back disability is manifested primarily by complaints of 
pain, limitation of motion, ankylosing spondylitis, 
arthritis, and degenerative disc disease without any 
neurological impairment; no more than mild functional 
limitation due to pain or during flare-ups is demonstrated.  

2.  The veteran's hypertension is manifested by a history of 
diastolic pressure predominantly 100 or more and is well 
controlled with medication.  

3.  Since service connection was established, the veteran's 
symptoms of sinusitis are not shown to include one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for ankylosing spondylitis of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5292 (prior 
to 9/26/03) and 5237 (from 9/26/03).  

2.  The criteria for an increased evaluation to 10 percent 
for hypertension, based on an initial determination, are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.104, Part 4, including Diagnostic Code 7101 (2005).  

3.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.97, Part 4, Diagnostic Code 6513 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, although adequate notification was not provided to 
the veteran prior to initial adjudication of the veteran's 
claims for service connection, this was not prejudicial to 
him, as his claims of entitlement to service connection for 
ankylosing spondylitis of the lumbar spine, hypertension, and 
sinusitis were granted.  

Regarding the initial evaluations assigned for these 
disabilities, a December 2003 letter informed him of the 
evidence necessary to establish higher evaluations for 
spondylitis of the lumbar spine and sinusitis, what evidence 
the RO would obtain and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  A November 2004 statement of the case informed him 
essentially of these things with respect to the hypertension 
claim.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish the 
effective date for his service-connected benefits - i.e. the 
last element of service connection, noted above - the 
effective date established was the earliest date allowed 
under the law, the first day of the month following the 
veteran's separation from active duty with regard to the low 
back claim (March 1, 1999, and the veteran retired in 
February 1999), and the date of the claim with respect to the 
hypertension and sinusitis claims.  See 38 C.F.R. § 3.400 
(2005).  In addition, the veteran has not taken issue with 
the effective dates assigned for these disabilities, and as 
such, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the duty to assist, the Board notes that VA 
and private medical evidence has been associated with the 
claims folder, and pertinent VA examinations were 
accomplished.  The Board sees no areas in which further 
development is needed, and under these circumstances, finds 
that appellate review, at this juncture, is appropriate.
 

Law & Regulations

The issues pertaining to the ratings to be assigned the 
disabilities now at issue on appeal arise from original 
claims for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, (1993), where the claim arises from an 
original rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
See also Fenderson v. West, 12 Vet. App. 119 (1999), which 
held that at the time of an initial rating, separate [staged] 
ratings may be assigned for separate periods of time based on 
the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Lumbar Spine

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran was provided both sets of criteria and 
was given an opportunity to respond.  Accordingly, the 
veteran will not be prejudiced by the Board's review of the 
issue as due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 7-2003.  

The veteran's low back disability includes ankylosing 
spondylitis of the lumbar spine and arthritis.  Prior to 
September 23, 2002, there was no specific disability under 
the rating code for ankylosing spondylitis.  Therefore, the 
veteran's low back disability was rated as traumatic 
arthritis and rated on the basis of limitation of motion.  
Diagnostic Code (DC) 5010-5292.  Under DC 5292, a 40 percent 
evaluation was the maximum rating possible for limitation of 
motion of the lumbar spine.  The maximum rating for 
lumbosacral strain (DC 5295) was also 40 percent.  Therefore, 
consideration of this provision of the rating code would not 
provide a basis for a higher rating.  

Other applicable rating codes in effect prior to September 
23, 2002, which may have provided a basis for assigning an 
evaluation in excess of 40 percent included DC 5285, DC 5286, 
DC 5287, and DC 5293.  Further discussion of these 
potentially applicable rating codes, will be discussed later 
in the decision.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes two 
VA examinations conducted in July 2003, and March 2005, and 
several private medical records for treatment from September 
2002 to October 2003.  

The veteran's complaints on the two VA examinations were 
essentially the same, that he has chronic back pain and 
stiffness, and limitation of motion.  When examined by VA in 
July 2003, the veteran ambulated in a flexed posture at the 
trunk, and was able to get out of the chair and onto the 
examining table without difficulty.  There was some loss of 
lordosis, but no pain to palpation or muscle spasms.  Forward 
bending was to 90 degrees, with bending mostly at the hips.  
Extension was to 5 degrees, lateral bending to 10 degrees, 
bilaterally, and rotation was to 30 degrees, bilaterally.  
The veteran could stand on his heels and toes, strength was 
5/5 in all muscles groups of the lower extremities, and deep 
tendon reflexes were 2+ and symmetric.  Sensation was intact 
and straight leg raising was negative, bilaterally.  X-ray 
studies revealed fusion of the entire lumbar spine and the 
sacroiliac segments with some disc space narrowing.  No acute 
fractures or subluxation was noted.  The impression included 
ankylosing spondylitis.  

When examined by VA in March 2005, the veteran reported that 
he was currently experiencing pain in his lower back.  He 
reported stiffness and increased limitation of motion 
primarily in the morning or in cold weather, and said that 
his symptoms improved with a hot shower and stretching.  The 
veteran was taking over-the-counter medications for his back 
pain and said a massage also helped alleviate his symptoms.  
He denied any bowel or bladder problems.  He reported no 
problems driving his car, but said that he had difficulty 
getting into the cockpit of a plane.  (Veteran has his 
pilot's license.)  On examination, the veteran walked in a 
steady but guarded manner with a slight stoop.  Repetitive 
passive and active forward flexion measured with a 
goniometer, was to 50 degrees without pain.  Extension was 
attempted twice due to pain, and was to four degree.  Active 
and passive lateral flexion was to 20 degrees, bilaterally, 
and rotation was to 10 degrees, bilaterally; both movements 
were with pain.  There were no neurological deficits and deep 
tendon reflexes were within normal limits.  X-ray studies 
compared with studies from March 2003 were essentially 
unchanged and showed no evidence of fracture or dislocation.  
Vertebral alignment was maintained, and there was moderate 
narrowing of disc height with moderate spurring which 
resulted in fusion at all disc levels of the lumbar spine.  
The appearance was consistent with ankylosis spondylolysis.  
In assessing functional loss due to pain, the examiner 
indicated that the veteran had some limitation of motion and 
lack of endurance as demonstrated on the examination.  

Although the objective evidence of record does not 
demonstrate more than moderate actual or functional 
limitation of motion of the lumbar spine at anytime during 
the pendency of this appeal, the veteran was assigned a 40 
percent evaluation under the old rating criteria of DC 5292, 
which contemplated severe limitation of motion.  As noted 
above, a 40 percent evaluation was the maximum evaluation 
possible for limitation of motion of the lumbar spine under 
this provision of the rating code.  

An evaluation in excess of 40 percent under the old criteria 
could only be assigned if there were pronounced, persistent 
symptoms of intervertebral disc syndrome compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
finding appropriate to the site of the diseased disc, with 
intermittent relief.  (DC 5293).  An evaluation in excess of 
40 percent was also possible if there was vertebral fracture 
with cord involvement where the veteran was bedridden or 
required long leg braces (DC 5285), or if there was complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) (DC 5286), or if there was unfavorable 
ankylosis of the lumbar spine.  (DC 5287).  Ankylosis has 
been defined by the Court as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  

In this case, the evidence shows that the veteran retains 
fairly good motion of the lumbar spine, albeit with pain, 
which has been considered in determining the current rating.  
However, there is no evidence of intervertebral disc 
syndrome, vertebral fracture with cord involvement, use of 
long leg braces, or unfavorable ankylosis of the spine with 
or without marked deformity.  While the veteran reports 
chronic pain and occasional muscle spasm, he has never 
described or demonstrated any objective evidence of 
intervertebral disc syndrome.  In fact, there has been no 
demonstrable evidence of muscle spasm or any objective 
evidence of a neurological deficit.  There was no muscle 
weakness, loss of muscle tone or bulk, muscle spasm, or any 
other neurological findings on the two VA examinations 
conducted during the pendency of this appeal.  Therefore, an 
evaluation in excess of 40 percent under the potentially 
applicable rating codes (DC 5285, 5286, 5287, or 5293), in 
effect prior to September 23, 2002, is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

Applying the clinical findings of record subsequent to the 
date of the revised regulations in September 2002, the low 
back disability would equate to no more than a 20 percent 
evaluation under the new General Rating Formula for Disease 
and Injuries of the Spine.  The evidence does not show that 
the veteran has experienced incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The veteran does not claim nor does the evidence 
show any incapacitating episodes over the past year or any 
required bed rest due to his low back disability.  The 
veteran is not shown to have any neurological impairment nor 
is there any indication of the presence of intervertebral 
disc syndrome.  Thus, the Board finds that the evidence does 
not meet the criteria for an evaluation in excess of 40 
percent under the revised regulations.  In fact, the current 
clinical and diagnostic findings do not satisfy the criteria 
for an evaluation of more than 20 percent under any of the 
revised criteria for DC 5235-5243.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's back disability under the revised orthopedic rating 
criteria and applicable neurologic rating criteria in effect 
between September 23, 2002, and September 26, 2003, and under 
the revised orthopedic rating criteria and any applicable 
neurologic rating criteria from September 26, 2003.  

As indicated above, there is no evidence of radiculopathy or 
any other symptoms compatible with sciatic neuropathy on 
either of the two VA examinations discussed above.  
Therefore, a compensable evaluation is not warranted under DC 
8520 for mild incomplete paralysis of the sciatic nerve.  
Additionally, there is no objective evidence of any 
associated abnormalities which would provide a basis for 
assigning a separate rating under Note 1 of the General 
Rating Formula.  By separately evaluating and combining the 
neurologic and orthopedic manifestations of the veteran's low 
back disability, a combined evaluation in excess of 40 
percent would not be available from September 23, 2002.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back, and no neurological impairment 
referable to the lumbar spine.  Despite occasional flare-ups 
of low back pain and chronic morning pain and stiffness, the 
veteran reported in March 2005 that his symptoms are improved 
with heat and stretching.  When examined by VA in March 2005, 
the examiner noted that the veteran had some functional loss 
manifested by limitation of motion and lack of endurance as 
demonstrated on the examination with reduced range of motion 
in all directions.  However, the objective findings did not 
show more than severe limitation of motion when pain is 
considered, or more than moderate functional impairment.  
While the veteran had painful motion on the most recent 
examination, he was able to forward flex to 50 degrees.  The 
Board observes that under the revised rating schedule, the 
general rating formula notes that the rating criteria are to 
be applied with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease.  The veteran does not use or require the 
use of any type of assistive devices, such as a back brace, 
and the record reflects that he is able to drive his car.  
Although he has some functional limitation of motion and 
ankylosed spondylosis of the lumbar spine, there is no 
evidence that he has difficulty walking or other functional 
limitation due to limited vision.  Moreover, it can not be 
said that his low back disability is equivalent to complete 
bony fixation or unfavorable ankylosis of the entire spine.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the most recent VA examination in March 2005 showed no 
more than marked limitation of motion, no muscle weakness, 
atrophy, or neurological impairments.  In light of the 
clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  


Hypertension

The veteran is currently assigned a noncompensable evaluation 
for hypertension under DC 7101, which provides for a 10 
percent rating with diastolic pressure predominantly 100 or 
more, or: systolic pressure predominantly 160 or more, or; 
for a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more; or systolic pressure is predominantly 200 or more.  A 
40 percent rating is assigned when diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is assigned 
when diastolic pressure is predominantly 130 or more.  

Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Note (2) 
provides that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be evaluated as part of the condition causing the 
hypertension rather than hypertension being assigned a 
separate evaluation.  
38 C.F.R. § 4.104, DC 7101 (2005).  

A review of the pertinent clinical data, in particularly the 
private treatment notes from September 2002 to October 2003, 
show that the veteran's diastolic pressure was predominantly 
100 or more.  Although his private physician encouraged him 
to take medication, the veteran initially opted to control 
his blood pressure through diet, exercise, and weight 
reduction.  However, his blood pressure did not improve and 
he was subsequently started on Norvasc in June 2003.  In 
fact, a letter from his private physician dated in October 
2003 specifically noted that the veteran was taking 
medication for control of his hypertension.  Although the 
veteran's blood pressure on VA examination in March 2005 was 
within normal limits (142/82 and 138/78), the examiner noted 
that the veteran was taking hydrochlorothiazide.  The veteran 
also reported that he was taking other medications but did 
not know the specific names.  Hydrochlorothiazide is a 
medication that is prescribed for, or in conjunction with, 
other medications for control of hypertension.  Norvasc is 
also a hypertensive medication.  As the evidence shows a 
history of diastolic pressure predominantly of 100 or more 
and the veteran requires the use of medication, a 10 percent 
evaluation is warranted.  

The medical evidence does not show diastolic pressure 
predominantly 110 or more; or systolic pressure of 
predominantly 200 or more, so as to warrant a rating in 
excess of 10 percent.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's hypertensive vascular disease, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Accordingly, an evaluation in excess of 10 
percent is not warranted.  

Sinusitis

The veteran's sinusitis is evaluated under Diagnostic Code 
6513 which provides for a 10 percent rating when there are 
one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513 (2005).  

In this case, the objective medical evidence from the all of 
the medical reports of record, including the July 2003 and 
March 2005 VA examinations and the private medical treatment 
notes failed to show any evidence of sinusitis.  Since his 
discharge from service, there has been no evidence of 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, or any problems associated 
with Eustachian tube dysfunction.  The clinical and 
diagnostic findings on all of the medical reports since his 
discharge from service showed no evidence of crusting, 
atrophic changes, or polyps.  Thus, a compensable evaluation 
for sinusitis is not warranted.  

Based on the evidence of record, the Board finds that the 
noncompensable evaluation currently assigned is appropriate.  
Since the objective medical evidence does not show that the 
veteran exhibits any symptoms of sinusitis to the extent 
required for a compensable evaluation, an increased rating is 
not warranted.  Accordingly, the appeal is denied.  

As a final note, and as noted above, as these issues deal 
with the rating assigned following original claims for 
service connection, consideration has been given to the 
question of whether "staged ratings," as addressed by the 
Court in Fenderson, would be in order.  However, the assigned 
40 evaluation reflects the degree of impairment shown since 
the date of the grant of service connection for ankylosing 
spondylitis of the lumbar spine, the assigned noncompensable 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for sinusitis, and 
the 10 percent evaluation assigned herein reflects the degree 
of impairment shown since the date of the grant of service 
connection for hypertension; and, as these evaluations have 
been effective since that time, there is no basis for staged 
ratings with respect to these claims.




ORDER

An increased evaluation for ankylosing spondylitis of the 
lumbar spine, from the initial grant of service connection, 
is denied.  

An increased evaluation to 10 and no greater, for 
hypertension, is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.  

Entitlement to a compensable evaluation for sinusitis, from 
the initial grant of service connection, is denied.  




		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


